DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 discloses the new limitation: “the groove is disposed from a position on an inner side, in the radial direction, of a radially inner end of a contact portion between the stationary ring and the rotary ring on the facing surface to a position that does not reach a radially outer end of the contact portion between the stationary ring and the rotary ring, on the facing surface.” This limitation is unclear since as shown in the several drawings, there appears to be no contact between the stationary ring (22) and the rotary ring (24) at a radially inner end (40) of the contact portion. The groove (34) is open at the radially inner end (40) in order to allow fluid to flow into the groove and so there appears to be no contact at this radially inner end as claimed. The only contact between the rotary ring (24) and the stationary ring (22) appears to be occurring at the 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “biasing member” in claim 1.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dairokuno  et al. (herein Dairokuno) (US 2005/0074341) in view of Jacobs (US 2014/0232069)Regarding Claim 1:In Figures 10, Dairokuno discloses an electric supercharger (60), comprising: a compressor impeller (61); a motor (M) configured to transmit a driving force to the Regarding Claim 14:.
Claims 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dairokuno  et al. (herein Dairokuno) (US 2005/0074341) in view of Jacobs (US 2014/0232069) in further view of Bandukwalla (US 4,820,115).Regarding Claims 3-6:Dairokuno as modified by Jacobs substantially discloses all the claimed limitations but is silent regarding a plurality of ribs on a back surface of the impeller and their associated structure (per claims 3-6). 
However, in Figures 1-4, Bandukwalla discloses a centrifugal compressor impeller (similar to Dairokuno’s centrifugal compressor impeller 61) wherein: -  wherein the back surface (32) of the compressor impeller (12) has a plurality of ribs (vanes 30) disposed on the back surface at intervals in a circumferential direction of the compressor impeller (as seen in Figure 2) (per claim 3);- wherein each of the ribs (30) is disposed to so as to extend along a direction which intersects with the circumferential direction of the compressor impeller (as seen in Figure 2, the circumferential direction is depicted by a circle extending through each of the vanes 30 and each vane extends in a direction beyond said circumferential direction) (per claim 4);- wherein each of the ribs (30) has an airfoil shape (see column 2, lines 49-51) (per claim 5);- wherein each of the ribs (30) is disposed so as to extend in a direction inclined from a radial direction of the compressor impeller (the ribs 30 are inclined with respect to the radial direction 36 at an angle A, see column 2, lines 62-65) such that a radially outer end of the rib is positioned on an upstream side of a radially inner end of the rib with .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINICK L PLAKKOOTTAM whose telephone number is (571)270-7571.  The examiner can normally be reached on Monday - Friday 12 pm -8 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOMINICK L PLAKKOOTTAM/Primary Examiner, Art Unit 3746